 



Exhibit 10.10
INCREASE NOTICE AND
FOURTH AMENDMENT TO CREDIT AGREEMENT
          This Increase Notice and Fourth Amendment to Credit Agreement (this
“Amendment”) is entered into as of January 30, 2008, among Madison Capital
Funding LLC (in its individual capacity, “Madison”), as Agent for the Lenders,
the undersigned Lenders, and Compass Group Diversified Holdings LLC, a Delaware
limited liability company (“Borrower”).
W I T N E S S E T H
          WHEREAS, Borrower, Agent and Lenders are parties to that certain
Credit Agreement dated as of November 21, 2006 (as amended to date, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the respective meanings given to them in the Credit Agreement);
          WHEREAS, Borrower, Agent and Lenders entered into a certain Third
Amendment to the Credit Agreement dated as of December 7, 2007, pursuant to
which the terms and conditions of the Credit Agreement were amended to reflect
all of the terms and conditions set forth in the updated version of the Credit
Agreement attached as an Exhibit to such Third Amendment and, subsequent to the
consummation of the Third Amendment, Required Lenders approved of the clarifying
changes to the definitions of Existing Portfolio Companies and Permitted
Ineligible Acquisitions reflected in the changed pages attached hereto as
Attachment I:
          WHEREAS, Borrower has requested an increase to the Term Loan in the
amount of $5,000,000 pursuant to Section 2.1.3 of the Credit Agreement (the
“Specified Term Loan Increase”) and has further requested that (i) Required
Lenders agree to waive, in respect of the Specified Term Loan Increase, the
$10,000,000 minimum threshold for Requested Term Loan Increases set forth in
Section 2.1.3 of the Credit Agreement and (ii) Term Lenders waive their right to
participate in the Specified Term Loan Increase, with all of the Specified Term
Loan Increase to be allocated to Madison; and
          WHEREAS, Borrower has requested that Agent and Required Lenders agree
to amend the definitions of “Existing Portfolio Company EBITDA” and “New
Portfolio Company EBITDA” under the Credit Agreement to provide for a new
addback in respect of integration costs incurred in connection with Permitted
Eligible Acquisitions that are add-on acquisitions, on and subject to the terms
and conditions specified herein.
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties hereto agree as follows:
          1. Specified Term Loan Increase. Pursuant to Section 2.1.3 of the
Credit Agreement, (a) Required Lenders hereby waive, in respect of the Specified
Term Loan Increase, the $10,000,000 minimum threshold for Requested Term Loan
Increases set forth in Section 2.1.3 of the Credit Agreement and (b) Term
Lenders hereby waive their right to

 



--------------------------------------------------------------------------------



 



participate in the Specified Term Loan Increase, with all of the Specified Term
Loan Increase to be allocated to Madison. Borrower, Agent and the undersigned
Lenders (including Madison) hereby agree that the Specified Term Loan Increase
shall be effective immediately upon the effectiveness of this amendment pursuant
to the provisions of Section 6 hereof (the “Effective Date”). After giving
effect to the Specified Term Loan Increase on the Effective Date, the aggregate
amount of the Term Loan shall be $155,000,000 and all references in the Credit
Agreement and the other Loan Documents to the Term Loan shall be considered a
reference to the Term Loan as increased pursuant to the Specified Term Loan
Increase. Borrower acknowledges and agrees that the Specified Term Loan Increase
shall become part of the Term Loan for all purposes under the Credit Agreement
and under the Collateral Documents and shall be secured by the Collateral in all
respects.
          2. Allocation of Specified Term Loan Increase. Borrower, Agent, and
Lenders hereby acknowledge and agree that all of the Specified Term Loan
Increase shall be allocated to Madison.
          3. Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 4 below and
subject to the satisfaction of the conditions set forth in Section 5 below, the
parties hereto hereby agree to amend the Credit Agreement as follows:
          (a) The definition of “Existing Portfolio Company EBITDA” contained in
Section 1.1 to the Credit Agreement is hereby amended and restated in its
entirety as follows:
          “Existing Portfolio Company EBITDA means, for any Existing Portfolio
Company for any period, Consolidated Net Income of such Existing Portfolio
Company plus. to the extent deducted in determining such Consolidated Net Income
(and without duplication), (i) the consolidated interest expense of such
Existing Portfolio Company (including all imputed interest on Capital Leases),
(ii) income tax expense of such Existing Portfolio Company, (iii) depreciation
and amortization of such Existing Portfolio Company, (iv) Management Fees paid
that are permitted under Section 7.4 and satisfied by or otherwise allocable to
such Existing Portfolio Company, (v) non-cash charges incurred to reflect any
in-process research and development acquired by Borrower at the time of its
acquisition of such Existing Portfolio Company, (vi) expense in respect of any
forgiveness of non-cash loans to management of such Existing Portfolio Company,
(vii) other non-cash expenses (or less gains or income) deducted in the
determination of such Consolidated Net Income and for which no cash outlay (or
cash receipt) is foreseeable prior to the Termination Date and
(viii) integration costs incurred by such Existing Portfolio Company in
connection with the integration of a Target acquired by such Existing Portfolio
Company pursuant to a Permitted Eligible Acquisition that is an add-on
Acquisition, in each case so long as (I) the aggregate amount of all such
integration costs with respect to such Target so added back to the Existing
Portfolio Company EBITDA of such Existing Portfolio Company pursuant to this
clause (viii) does not exceed (1) $9,000,000, in the case of the add-on
Acquisition of Staffmark Investment LLC by CBS and (2) the lesser of (A) fifteen
percent (15%) of the amount of the Existing Portfolio Company EBITDA of such
Existing Portfolio Company (after giving effect to the consummation of the
Acquisition of the applicable add-on Target and as of the date thereof) and
(B) forty percent (40%) of the Pro Forma EBITDA of the applicable add-on

2



--------------------------------------------------------------------------------



 



Target, in all other cases, (II) such integration costs are incurred within the
first twenty-four (24) months (thirty-six (36) months in the case of the
Acquisition of Staffmark Investment LLC by CBS) following the consummation of
the Acquisition of the applicable add-on Target, and (III) all such addback
amounts have been approved by Agent; provided, that (x) with respect to an
Existing Portfolio Company that was previously a New Portfolio Company, for
periods prior to the acquisition of such Existing Portfolio Company pursuant to
a Permitted Eligible Acquisition, the amount of such Existing Portfolio Company
EBITDA shall be equal to the Pro Forma EBITDA of such Existing Portfolio Company
for such period, (y) notwithstanding anything to the contrary contained herein,
no Pro Forma EBITDA of Tasco shall be included in Halo’s Existing Portfolio
Company EBITDA and Tasco’s Existing Portfolio Company EBITDA shall be limited to
periods after the consummation of the acquisition of Tasco by Halo; and (z)
notwithstanding anything to the contrary contained herein, for each of the
calendar months preceding the Third Amendment Date set forth below, the Existing
Portfolio Company EBITDA for each Existing Portfolio Company shall be deemed to
be the amount set forth below opposite such month:

                                      January 2007   February 2007   March 2007
  April 2007
Anodyne
  $ 452,000     $ 229,000     $ 899,000     $ 396,000  
Advanced Circuits
  $ 1,658,000     $ 1,777,000     $ 1,975,000     $ 1,712,000  
Aeroglide
  $ 1,296,000     $ 729,000     $ 1,135,000     $ 972,000  
American Furniture
  $ 2,088,000     $ 2,029,000     $ 2,327,000     $ 1,390,000  
CBS
  $ 904,000     $ 682,000     $ 2,722,000     $ 1,693,000  
Halo
  $ (247,000 )   $ 423,000     $ (222,000 )   $ (147,000 )
Silvue
  $ 556,000     $ 715,000     $ 552,000     $ 630,000  

                                                                      August  
September     May 2007   June 2007   July 2007   2007   2007
Anodyne
  $ 237,000     $ 346,000     $ 612,000     $ 735,000     $ 392,000  
Advanced Circuits
  $ 1,890,000     $ 1,915,000     $ 1,797,000     $ 1,936,000     $ 1,889,000  
Aeroglide
  $ 804,000     $ 957,000     $ 415,000     $ 595,000     $ 460,000  
American Furniture
  $ 1,261,000     $ 979,000     $ 870,000     $ 1,032,000     $ 1,160,000  

3



--------------------------------------------------------------------------------



 



                                                                      August  
September     May 2007   June 2007   July 2007   2007   2007
CBS
  $ 1,638,000     $ 2,500,000     $ 1,495,000     $ 2,174,000     $ 3,599,000  
Halo
  $ 587,000     $ 883,000     $ 106,000     $ 1,166,000     $ 1,447,000  
Silvue
  $ 598,000     $ 603,000     $ 622,000     $ 555,000     $ 687,000 "  

          (b) The definition of “New Portfolio Company EBITDA” contained in
Section
1.1 to the Credit Agreement is hereby amended and restated in its entirety as
follows:
     “New Portfolio Company EBITDA means, for any New Portfolio Company for any
period, (x) with respect to periods after the acquisition of such New Portfolio
Company pursuant to a Permitted Eligible Acquisition, Consolidated Net Income of
such New Portfolio Company plus, to the extent deducted in determining such
Consolidated Net Income, (i) the consolidated interest expense of such New
Portfolio Company (including all imputed interest on Capital Leases),
(ii) income tax expense of such New Portfolio Company, (iii) depreciation and
amortization of such New Portfolio Company, (iv) Management Fees paid that are
permitted under Section 7.4 and satisfied by or otherwise allocable to such New
Portfolio Company, (v) non-cash charges incurred to reflect any in-process
research and development acquired by Borrower at the time of its acquisition of
such New Portfolio Company, (vi) expense in respect of any forgiveness of
non-cash loans to management of such New Portfolio Company, (vii) other non-cash
expenses (or less gains or income) deducted in the determination of such
Consolidated Net Income and for which no cash outlay (or cash receipt) is
foreseeable prior to the Termination Date and (viii) integration costs incurred
by such New Portfolio Company in connection with the integration of a Target
acquired by such New Portfolio Company pursuant to a Permitted Eligible
Acquisition that is an add-on Acquisition, in each case so long as (I) the
aggregate amount of all such integration costs with respect to such Target so
added back to the New Portfolio Company EBITDA of such New Portfolio Company
pursuant to this clause (viii) does not exceed the lesser of (A) fifteen percent
(15%) of the amount of the New Portfolio Company EBITDA of such New Portfolio
Company (after giving effect to the consummation of the Acquisition of the
applicable add-on Target and as of the date thereof) and (B) forty percent (40%)
of the Pro Forma EBITDA of the applicable add-on Target, (II) such integration
costs are incurred within the first twenty-four (24) months following the
consummation of the Acquisition of the applicable add-on Target, and (III) all
such addback amounts have been approved by Agent; and (y) with respect to
periods prior to the acquisition of such New Portfolio Company pursuant to a
Permitted Eligible Acquisition, Pro Forma EBITDA for such New Portfolio
Company.”
          (c) The calculations of Existing Portfolio Company EBITDA and New
Portfolio Company EBITDA that are included as part of the Schedule to the
Compliance Certificate are amended and restated as set forth on Attachment II
hereto.

4



--------------------------------------------------------------------------------



 



          4. Representations and Warranties of Borrower. Borrower hereby
represents and warrants to Agent and Lenders that, both before and after giving
effect to this Amendment:
          (a) The execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of Borrower;
          (b) No Default or Event of Default has occurred and is continuing; and
          (c) The representations and warranties of Borrower set forth in the
Credit Agreement, as amended hereby, and in the other Loan Documents, as amended
hereby, are true and correct in all material respects as of the date hereof,
with the same effect as though made on the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date).
          5. Conditions Precedent to Effectiveness. The effectiveness of this
Amendment is subject to the prior or concurrent consummation of each of the
following conditions:
          (a) Agent shall have received an executed copy of this Amendment,
together with such other documents, agreements and instruments as Agent may
reasonably require or request in connection herewith;
          (b) all proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent and its legal
counsel; and
          (c) no Default or Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
          6. Miscellaneous.
          (a) Governing Law. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
          (b) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
          (c) Reference to Credit Agreement. Each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference in the Credit Agreement or in any other Loan
Document, or other agreements, documents or other instruments executed and
delivered pursuant to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

5



--------------------------------------------------------------------------------



 



     (d) Costs and Expenses. Borrower acknowledges that Section 10.4 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

                  COMPASS GROUP DIVERSIFIED HOLDINGS    
 
  LLC        
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   CFO    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  MADISON CAPITAL FUNDING LLC,         as Agent and a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Managing Director    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   VICE PRESIDENT    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  NEWSTAR CP FUNDING LLC, as a Lender    
 
                By: NewStar Financial, Inc., its Designated Manager    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Managing Director    
 
                NEWSTAR CREDIT OPPORTUNITIES FUNDING         II LTD., as a
Lender    
 
                By: NewStar Financial, Inc, its Manager    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Managing Director    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Vice President    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS, P.L.C., as a Lender    
 
           
 
  By:   /s/ Joanne Gibson    
 
           
 
  Title:   Assistant Vice President    
 
           
 
  By:   /s/ Shreya Shah    
 
           
 
  Title:   Vice President    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ J. Mathew Rowand    
 
           
 
  Title:   Vice President    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING AND TRUST COMPANY,         as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Vice President    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  THE PRIVATEBANK AND TRUST COMPANY,         as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:   Managing Director    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender    
 
           
 
  By:   /s/ Rob Ziemer    
 
           
 
  Title:   Vice President    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  AIB DEBT MANAGEMENT LIMITED, as a Lender    
 
           
 
  By:
Title:   /s/ Joanne Gibson
 
Assistant vice President    
 
      Investment Advisor to    
 
      AIB Debt Management Limited    

             
 
  By:
Title:   /s/ Shreya Shah
 
Vice President    
 
        Investment Advisor to    
 
        AIB Debt Management Limited    
 
           

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  GOLUB CAPITAL SENIOR LOAN         OPPORTUNITY FUND, LTD., as a
Lender    
 
                By: Golub Capital Incorporated, as Collateral Manager    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
   
 
  Title:        
 
           
 
                GOLUB CAPITAL CP FUNDING LLC, as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:        
 
           
 
                GOLUB CAPITAL MASTER FUNDING LLC, as a Lender    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:        
 
           
 
                GOLUB INTERNATIONAL LOAN LTD. I, as a Lender    
 
                By: Golub Capital International Management LLC,         as
Collateral Manager    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
           
 
  Title:        
 
           

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



                  AUDAX CREDIT OPPORTUNITIES OFFSHORE         LTD., as a Lender
   
 
           
 
  By:
Title:   /s/ [ILLEGIBLE]
 
Michael P. MoGonigle    
 
      Authorized Signatory    

Signature page to Increase Notice and Fourth Amendment

 



--------------------------------------------------------------------------------



 



ATTACHMENT I TO
INCREASE NOTICE AND FOURTH AMENDMENT
See attached pages

 



--------------------------------------------------------------------------------



 



ATTACHMENT II TO
INCREASE NOTICE AND FOURTH AMENDMENT
Existing Portfolio Company EBITDA for each Existing Portfolio Company

                          1.   Consolidated Net Income for such Existing
Portfolio Company     $          
 
                 
 
   
 
                       
2.
  Plus:   Interest Expense     $          
 
                 
 
   
 
      income tax expense     $          
 
      depreciation     $    
 
   
 
      amortization     $    
 
   
 
      Management Fees satisfied by or otherwise allocable to such Existing
Portfolio Company     $    
 
   
 
                 
 
   
 
                       
 
      Non-cash charges reflecting in-process research and development     $    
     
 
      Expense due to forgiveness of non-cash loans to management     $    
 
   
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable     $    
 
   
 
      Integration costs incurred in connection with the integration of add-on
Targets*     $    
 
   
 
                 
 
   
 
                        For periods prior to the acquisition of such Portfolio
Company:                
 
                        Pro Forma EBITDA for such Portfolio Company     $      
   
 
                       

 

*  
Not to exceed the lesser of (x) 15% of Existing Portfolio Company EBITDA of such
Existing Portfolio Company after giving effect to the Acquisition of the
applicable add-on Target and (y) forty percent (40%) of the Pro Forma EBITDA of
the applicable add-on Target ($9,000,000 in the case of the Acquisition of
Staffmark Investments LLC by CBS), and only to the extent incurred within the
first 24 months (36 months in the case of the Acquisition of Staffmark
Investments LLC by CBS) after the Acquisition of applicable Add-On Target and
approved by Agent.

 



--------------------------------------------------------------------------------



 



New Portfolio Company EBITDA for each New Portfolio Company

                          For periods after the acquisition of such New
Portfolio Company:                
 
                        1.   Consolidated Net Income for such New Portfolio
Company     $          
 
                 
 
   
 
                       
2.
  Plus:   Interest Expense     $          
 
                 
 
   
 
      income tax expense     $          
 
      depreciation     $    
 
   
 
      amortization     $    
 
   
 
      Management Fees satisfied by or otherwise allocable to such New Portfolio
Company     $    
 
   
 
                 
 
   
 
                       
 
      Non-cash charges reflecting in-process research and development     $    
     
 
      Expense due to forgiveness of non-cash loans to management     $    
 
   
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable     $    
 
   
 
      Integration costs incurred in connection with the integration of add-on
Targets**     $    
 
   
 
                 
 
   
 
                        For periods prior to the acquisition of such Portfolio
Company:                
 
                        Pro Forma EBITDA for such Portfolio Company     $      
   
 
                       

 

**  
Not to exceed the lesser of (x) 15% of New Portfolio Company EBITDA of such New
Portfolio Company after giving effect to the Acquisition of the applicable
add-on Target and (y) forty percent (40%) of the Pro Forma EBITDA of the
applicable add-on Target, and only to the extent incurred within the first
24 months after the Acquisition of applicable Add-On Target and approved by
Agent.

 



--------------------------------------------------------------------------------



 



ATTACHMENT I TO
INCREASE NOTICE AND FOURTH AMENDMENT
See attached pages

 



--------------------------------------------------------------------------------



 



ATTACHMENT II TO
INCREASE NOTICE AND FOURTH AMENDMENT
Existing Portfolio Company EBITDA for each Existing Portfolio Company

                          1.   Consolidated Net Income for such Existing
Portfolio Company     $          
 
                 
 
   
 
                       
2.
  Plus:   Interest Expense     $          
 
                 
 
   
 
      income tax expense     $          
 
      depreciation     $    
 
   
 
      amortization     $    
 
   
 
      Management Fees satisfied by or otherwise allocable to such Existing
Portfolio Company     $    
 
   
 
                 
 
   
 
                       
 
      Non-cash charges reflecting in-process research and development     $    
     
 
      Expense due to forgiveness of non-cash loans to management     $    
 
   
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable     $    
 
   
 
      Integration costs incurred in connection with the integration of add-on
Targets*     $    
 
   
 
                 
 
   
 
                        For periods prior to the acquisition of such Portfolio
Company:                
 
                        Pro Forma EBITDA for such Portfolio Company     $      
   
 
                       

 

*  
Not to exceed the lesser of (x) 15% of Existing Portfolio Company EBITDA of such
Existing Portfolio Company after giving effect to the Acquisition of the
applicable add-on Target and (y) forty percent (40%) of the Pro Forma EBITDA of
the applicable add-on Target ($9,000,000 in the case of the Acquisition of
Staffmark Investments LLC by CBS), and only to the extent incurred within the
first 24 months (36 months in the case of the Acquisition of Staffmark
Investments LLC by CBS) after the Acquisition of applicable Add-On Target and
approved by Agent.

 



--------------------------------------------------------------------------------



 



New Portfolio Company EBITDA for each New Portfolio Company

                          For periods after the acquisition of such New
Portfolio Company:                   1.   Consolidated Net Income for such New
Portfolio Company     $          
 
                 
 
   
 
                       
2.
  Plus:   Interest Expense     $          
 
                 
 
   
 
      income tax expense     $          
 
      depreciation     $    
 
   
 
      amortization     $    
 
   
 
      Management Fees satisfied by or otherwise allocable to such New Portfolio
Company     $    
 
   
 
                 
 
   
 
                       
 
      Non-cash charges reflecting in-process research and development     $    
     
 
      Expense due to forgiveness of non-cash loans to management     $    
 
   
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable     $    
 
   
 
      Integration costs incurred in connection with the integration of add-on
Targets**     $    
 
   
 
                 
 
   
 
                        For periods prior to the acquisition of such Portfolio
Company:                
 
                        Pro Forma EBITDA for such Portfolio Company     $      
   
 
                       

 

**  
Not to exceed the lesser of (x) 15% of New Portfolio Company EBITDA of such New
Portfolio Company after giving effect to the Acquisition of the applicable
add-on Target and (y) forty percent (40%) of the Pro Forma EBITDA of the
applicable add-on Target, and only to the extent incurred within the first
24 months after the Acquisition of applicable Add-On Target and approved by
Agent.

 